Opinion.
Campbell, J.:
While we would like to have a fuller development of the facts of' this case than the record presents, we do not feel authorized to reverse the case.
It was testified that the plaintiff had sold the property sued for to E. Johnson, in whose possession it was shown to have been before the institution of this action, and the testimony was unexplained and unqualified. A sale imparts a transmutation of title- and possession.
If the plaintiff had parted with the title, he had no right to-recover.
All questions as to the validity of the alleged sale with reference-to the Statute of Erauds is disposed of by the fact that the alleged, purchaser had possession of the goods.

Affirmed.